Po Kee Wong appeals from both a judgment of a single justice of this court denying his petition for relief pursuant to G. L. c. 211, § 3, and the single justice’s order denying his motion for reconsideration. We affirm.
Wong, a former Boston public school teacher, was denied certain employ*1013ment credits by the Boston Retirement Board (board). Wong unsuccessfully challenged the board’s decision before the division of administrative law appeals, the Contributory Retirement Appeal Board, and the Superior Court. He then sought to pursue an appeal in the Appeals Court but failed to timely docket the appeal. He moved for leave to docket the appeal late, but a single justice of the Appeals Court denied the motion. He then sought relief in the county court pursuant to G. L. c. 211, § 3, apparently requesting either that the Appeals Court be required to grant him leave to docket his appeal late, or that the single justice entertain his appeal on the merits. The single justice denied his petition as well as his motion for reconsideration.
The case was submitted on the papers filed, accompanied by a memorandum of law.
Po Kee Wong, pro se.
Wong then filed a notice of appeal “according to Rule 2:21.” See S.J.C. Rule 2:21, as amended, 434 Mass. 1301 (2001). Although he is not challenging an interlocutory ruling of the trial court, and thus rule 2:21 technically does not apply, Wong cannot demonstrate that he lacked an adequate alternative to relief under G. L. c. 211, § 3. He could have appealed to a panel of the Appeals Court from the decision of the single justice of that court denying his motion for leave to docket his appeal late. See Maza v. Commonwealth, 423 Mass. 1006 (1996).

Judgment affirmed.


Order denying motion for reconsideration affirmed.